            Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT



DANIEL REASE, individually and on behalf of
all others similarly situated,                      CASE NUMBER: _____________

               Plaintiff,                           CLASS ACTION COMPLAINT

       v.                                           JURY TRIAL DEMANDED

CHARTER COMMUNICATIONS, INC.

               Defendant.




       Plaintiff Daniel Rease, individually and on behalf of all others similarly situated, complains

and alleges as follows based on personal knowledge as to himself, on the investigation of his

counsel, and on information and belief as to all other matters. Plaintiff believes that substantial

evidentiary support exists for the allegations set forth in this complaint, and that a reasonable

opportunity for discovery will reveal such evidence.

                                     NATURE OF ACTION

       1.       Plaintiff brings this Class Action Complaint for legal and equitable remedies

resulting from the illegal actions of Charter Communications, Inc. (“Defendant”) in sending

automated text messages to his cellular telephone and the cellular telephones of numerous other

individuals across the country, in clear violation of the Telephone Consumer Protection Act, 47

U.S.C. § 227 (“TCPA”).

                                 JURISDICTION AND VENUE

       2.       The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and 47 U.S.C. § 227.

       3.       Personal jurisdiction and venue are proper because Defendant maintains its

corporate headquarters in this District.
             Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 2 of 11




                                              PARTIES

       4.        Plaintiff is an individual and a “person” as defined by 47 U.S.C. § 153(39). Plaintiff

is, and at all times mentioned herein was, a resident and citizen of Florida.

       5.        Defendant Charter Communications, Inc. is a telecommunications and mass media

company that offers its services to over 26 million customers in 41 states under the “Spectrum”

branding. Defendant is organized and incorporated under the laws of Delaware and maintains,

and at all times mentioned herein maintained, its corporate headquarters in Stamford, Connecticut.

Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

       6.        In 1991, faced with a national outcry over the volume of robocalls being received

by American consumers, Congress enacted the TCPA to address certain abuse telecommunications

practices.

       7.        The TCPA prohibits, inter alia, making any telephone call to a cellular telephone

using a “prerecorded or artificial voice” or an “automatic telephone dialing system” (“ATDS” or

“autodialer”) absent an emergency purpose or the “express consent” of the party called.

       8.        According to findings by the Federal Communication Commission (“FCC”), which

is vested with authority to issue regulations implementing the TCPA, autodialed calls and text

messages are prohibited because receiving them is a greater nuisance and more invasive than

receiving live or manually dialed telephone solicitations. The FCC also recognized that wireless

customers are charged for such incoming calls and texts whether they pay in advance or after the

minutes are used. Moreover, because cellular telephones are carried on their owners’ persons,

unsolicited calls and texts transmitted to such devices via an autodialer are distracting and

aggravating to their recipients and intrude upon their recipients’ seclusion.

       9.        To state a cause of action for violation of the TCPA, a plaintiff need only set forth

allegations demonstrating that the defendant “called a number assigned to a cellular telephone

service using an automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank,

N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff’d, 755 F.3d 1265 (11th Cir. 2014).


                                                   2
         Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 3 of 11




                FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       10.     Plaintiff was at all times mentioned herein the subscriber of the cellular telephone

number (727) ***-7106 (the “7106 Number”). The 7106 Number is, and at all times mentioned

herein was, assigned to a cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       11.     During the preceding four years, Defendant transmitted, by itself or through an

intermediary or intermediaries, multiple text messages to Plaintiff’s 7106 Number and multiple

text messages (that were identical to or substantially the same as those received by Plaintiff) to

each member of the putative Class.

       12.     All of the subject text messages received by Plaintiff and the members of the

putative Class were transmitted by or on behalf of Defendant without the requisite prior “express

consent” of Plaintiff or any member of the putative Class.

       13.     For example, on or about January 13, 2020, Defendant transmitted or caused to be

transmitted, by itself or through an intermediary or intermediaries, and without Plaintiff’s prior

“express consent,” a text message to the 7106 Number that stated as follows:

               Spectrum Mobile: Thanks for your order. Your order total is $41.42.
               We’ll update you when your mobile order ships.

       14.     Shortly after receiving the foregoing text message, Plaintiff sent the following text

message in response: “I never ordered anything from Spectrum Mobile!” Defendant ignored

Plaintiff’s message and, the following day, January 14, 2020, sent Plaintiff another unsolicited,

autodialed text message that stated: “Thank you for your Spectrum Mobile order. Your order has

shipped. Here is your tracking#: 151745984576”. Fed up with Defendant’s invasive messages,

and growing concerned that he had been billed by Defendant for something he did not order,

Plaintiff placed a telephone call to Defendant’s customer service hotline. After explaining to the

representative on the other end of the line that he’d been receiving text messages concerning an

order he never placed, with a company he’d never even done business with, the representative

speculated that perhaps Defendant’s system had received “an incorrect number” from someone,




                                                 3
         Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 4 of 11




and advised Plaintiff “not to worry” about the unsolicited text messages he was receiving because,

according to Defendant’s representative, “this happens a lot.”

       15.     Each unsolicited text message sent by or on behalf of Defendant to Plaintiff’s 7106

Number originated from the telephone number 87598, which is a dedicated SMS short code leased

or owned by or on behalf of Defendant that Defendant uses to transmit text messages to consumers

en masse, in an automated fashion and without human intervention.

       16.     Because Plaintiff’s cellular phone alerts him whenever he receives a text message,

each unsolicited text message transmitted by or on behalf of Defendant to Plaintiff’s 7106 Number

invaded Plaintiff’s privacy and intruded upon his seclusion upon receipt.

       17.     All telephone contact by Defendant or affiliates, subsidiaries, or agents of

Defendant to Plaintiff’s 7106 Number and to the numbers belonging to the unnamed Class

members occurred using an “automatic telephone dialing system” as defined by 47 U.S.C. §

227(b)(1)(A). Specifically, Defendant utilized an “automatic telephone dialing system” because

all such text messages were sent from a dedicated SMS short code used for the exclusive purpose

of transmitting text messages to consumers en masse; because the subject text messages contained

the same or substantially the same generic, pro forma content; because the dialing equipment

utilized by or on behalf of Defendant to send such messages includes features substantially similar

to a predictive dialer, inasmuch as it is capable of making or initiating numerous calls or texts

simultaneously (all without human intervention); and because the hardware and software used by

or on behalf of Defendant to make or initiate such messages have the capacity to store, produce,

and dial random or sequential numbers, and to receive and store lists of telephone numbers, and to

then dial such numbers, en masse, in an automated fashion without human intervention.

       18.     And indeed, Defendant actually transmitted the text messages at issue in this case

to Plaintiff and all other putative Class members in an automated fashion and without human

intervention, with hardware and software that had the capacity to store, produce, and dial random

or sequential numbers and that received and stored telephone numbers and then dialed such

numbers automatically.


                                                4
          Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 5 of 11




        19.     Neither Plaintiff nor any other member of the putative Class provided their prior

“express consent” to Defendant or any affiliate, subsidiary, or agent of Defendant to transmit the

subject text messages to the 7106 Number or to any other Class member’s cellular telephone

number by means of an “automatic telephone dialing system” within the meaning of 47 U.S.C. §

227(b)(1)(A).

        20.     None of Defendant’s text messages to the 7106 Number or to any putative Class

member’s cellular telephone number was sent for an emergency purpose.

                                       CLASS ALLEGATIONS
        21.     Class Definition. Plaintiff brings this civil class action on behalf of himself

individually and on behalf of all other similarly situated persons as a class action pursuant to

Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to represent is comprised

of and defined as follows:

                All persons in the United States who, at any time between the four
                years preceding the filing of this action and the present:

                (1) subscribed to a cellular telephone service;

                (2) received, at the telephone number assigned to such service, more
                    than one text message sent by or on behalf of Defendant using
                    the same or substantially the same dialing technology that
                    Defendant used to transmit the subject text messages to Plaintiff;
                    and

                (3) for whom Defendant lacks any record establishing the person’s
                    provision of “express consent” to receive such messages prior to
                    the initiation of such messages.
        22.     Excluded from the class are Defendant, its officers and directors, members of the

immediate families of the foregoing, legal representatives, heirs, successors, or assigns of the

foregoing, and any entity in which Defendant has a controlling interest.

        23.     Plaintiff reserves the right to modify the definition of the Class (or add one or more

subclasses) after further discovery.

        24.     Plaintiff and all Class members have been impacted and harmed by the acts of

Defendant or its affiliates, agents, or subsidiaries acting on its behalf.



                                                   5
          Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 6 of 11




       25.     This Class Action Complaint seeks injunctive relief and monetary damages.

       26.     Defendant or any affiliates, subsidiaries, or agents of Defendant have acted on

grounds generally applicable to the Class, thereby making final injunctive relief and corresponding

declaratory relief with respect to the Class as a whole appropriate. Moreover, on information and

belief, Plaintiff alleges that the TCPA violations complained of herein are substantially likely to

continue in the future if an injunction is not entered.

       27.     This action may properly be brought and maintained as a class action pursuant to

Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies the numerosity, typicality,

adequacy, commonality, predominance, and superiority requirements.

       28.     On application by Plaintiff’s counsel for class certification, Plaintiff may also seek

certification of subclasses in the interests of manageability, justice, or judicial economy.
       29.     Numerosity. The number of persons within the Class is substantial, believed to

amount to thousands of persons dispersed throughout the United States. It is, therefore, impractical

to join each member of the Class as a named plaintiff. Further, the size and relatively modest value

of the claims of the individual members of the Class renders joinder impractical. Accordingly,

utilization of the class action mechanism is the most economically feasible means of determining

and adjudicating the merits of this litigation.

       30.     Typicality. Plaintiff received more than one text message from Defendant that

originated from the telephone number 87598, and Defendant lacks any record establishing

Plaintiff’s prior “express consent” to receive any such messages within the meaning of the TCPA.

Consequently, the claims of Plaintiff are typical of the claims of the members of the Class, and

Plaintiff’s interests are consistent with and not antagonistic to those of the other Class members he

seeks to represent. Plaintiff and all members of the Class have been impacted by, and face

continuing harm arising out of, Defendant’s TCPA-violative misconduct as alleged herein.

       31.     Adequacy. As the proposed Class representative, Plaintiff has no interests adverse

to or which conflict with the interests of the absent members of the Class, and he is able to fairly

and adequately represent and protect the interests of such a Class. Plaintiff has raised viable


                                                  6
         Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 7 of 11




statutory claims of the type reasonably expected to be raised by members of the Class and will

vigorously pursue these claims. If necessary as the litigation (including discovery) progresses,

Plaintiff may seek leave to amend this Class Action Complaint to modify the Class definition set

forth above, add additional Class representatives, or assert additional claims.

       32.      Competency of Class Counsel.         Plaintiff has retained and is represented by

experienced, qualified, and competent counsel committed to prosecuting this action. Plaintiff’s

counsel are experienced in handling complex class action claims, including in particular claims

brought under the TCPA (as well as other consumer protection and data-privacy statutes).
       33.      Commonality and Predominance. There are well-defined common questions of fact

and law that exist as to all members of the Class and predominate over any questions affecting

only individual members of the Class. These common legal and factual questions, which do not

vary from Class member to Class member and may be determined without reference to the

individual circumstances of any Class member, include (but are not limited to) the following:

             a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant sent multiple

                text messages to Plaintiff’s and the Class members’ cellular telephones;

             b) Whether such text messages were sent using an “automatic telephone dialing

                system”;

             c) Whether Defendant can meet its burden to show that it (or any disclosed affiliate,

                subsidiary, or agent of Defendant acting on its behalf) obtained prior “express

                consent” within the meaning of the TCPA to transmit the subject text messages to

                the recipients of such messages, assuming such an affirmative defense is timely

                raised;

             d) Whether Defendant or any affiliates, subsidiaries, or agents of Defendant should be

                enjoined from engaging in such conduct in the future.

       34.      Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy because the prosecution of individual litigation on behalf

of each Class member is impracticable. Even if every member of the Class could afford to pursue


                                                 7
         Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 8 of 11




individual litigation, the court system could not; multiple trials of the same factual issues would

magnify the delay and expense to all parties and the court system. Individualized litigation would

also present the potential for varying, inconsistent or contradictory judgments. By contrast, the

maintenance of this action as a class action, with respect to some or all of the issues presented

herein, presents few management difficulties, conserves the resources of the parties and the court

system and protects the rights of each member of the Class. Plaintiff anticipates no difficulty in

the management of this action as a class action. Class wide relief is essential to compel compliance

with the TCPA and thus protect consumers’ privacy.            The interests of Class members in

individually controlling the prosecution of separate claims is small because the statutory damages

recoverable in an individual action for violation of the TCPA are likewise relatively small.

Management of these claims is likely to present significantly fewer difficulties than are presented

in many class actions because the text messages at issue are all automated and because Defendant

lacks any record reflecting that it obtained the requisite consent from any Class member to be sent

such messages. Class members can be readily located and notified of this class action by reference

to Defendant’s records and, if necessary, the records of Defendant’s affiliates, agents, or

subsidiaries and cellular telephone providers.

       35.     Additionally, the prosecution of separate actions by individual Class members

would create a risk of multiple adjudications with respect to them that would, as a practical matter,

be dispositive of the interests of other members of the Class who are not parties to such

adjudications, thereby substantially impairing or impeding the ability of such nonparty Class

members to protect their interests. The prosecution of individual actions by Class members could

also establish inconsistent results and/or establish incompatible standards of conduct for

Defendant.




                                                 8
          Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 9 of 11




                                   CLAIM FOR RELIEF
                              VIOLATION OF THE TELEPHONE
                               CONSUMER PROTECTION ACT
                                     (47 U.S.C. § 227)
        36.     Plaintiff incorporates by reference the foregoing paragraphs of this Class Action

Complaint as if fully stated herein.

        37.     Plaintiff and each member of the Class received more than one text message sent

by or on behalf of Defendant during the class period. Additionally, all such messages were sent

via the same dialing technology, which qualified as an ATDS within the meaning of the TCPA, as

evidenced by the generic nature of the text messages, the use of a dedicated telephone number to

transmit each such message, and the capacities, capabilities, and features of the dialing technology

at issue, as alleged above.

        38.     Neither Plaintiff nor any other member of the Class provided Defendant his or her

prior “express consent” within the meaning of the TCPA to receive the autodialed text messages

at issue in this case.

        39.     Defendant’s use of an ATDS to transmit the subject text messages to telephone

numbers assigned to a cellular telephone service, including to Plaintiff’s 7106 Number and the

numbers of all members of the proposed Class, absent the requisite prior “express consent,” as set

forth above, constituted violations of the TCPA by Defendant, including but not limited to
violations of 47 U.S.C. § 227(b)(1)(A)(iii).

        40.     Plaintiff and all Class members are entitled to, and do seek, an award of $500.00 in

statutory damages for each such violation of the TCPA committed by or on behalf of Defendant

(or $1,500.00 for any such violations committed willfully or knowingly) pursuant to 47 U.S.C. §

227(b)(3).

        41.     Plaintiff, individually and on behalf of the putative Class, seeks an award of

attorneys’ fees and costs to Plaintiff’s counsel pursuant to Federal Rule of Civil Procedure 23.




                                                 9
         Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 10 of 11




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Daniel Rease prays for relief and judgment in favor of himself

and the Class as follows:

       A.      Injunctive relief sufficient to ensure Defendant refrains from violating the TCPA in

the future;

       B.      Statutory damages of $500.00 for himself and each Class member for each of

Defendant’s violations of 47 U.S.C. § 227(b)(1) (or $1,500.00 for each such violation to the extent

committed willfully or knowingly);

       C.      An Order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Class and any Subclass(es) the Court deems

appropriate, finding that Plaintiff is a proper representative of the Class, and appointing the

attorneys representing Plaintiff as counsel for the Class; and

       D.      An award of attorneys’ fees and costs to Plaintiff’s counsel, payable from any class-

wide damages recovered by the Class, pursuant to Federal Rule of Civil Procedure 23.

                                 DEMAND FOR JURY TRIAL

       On behalf of himself and all others similarly situated, Plaintiff demands a trial by jury

pursuant to Federal Rule of Civil Procedure 38(b) on all claims and issues so triable.

Dated: February 3, 2020                       By:     /s/ James J. Reardon, Jr.            .
                                                          James J. Reardon, Jr.

                                              James J. Reardon, Jr.
                                              james.reardon@reardonscanlon.com
                                              REARDON SCANLON LLP
                                              45 S. Main Street, 3rd Floor
                                              West Hartford, Connecticut 06110
                                              Telephone:    + 1 (860) 955-9455
                                              Facsimile:    + 1 (860) 920-5242

                                              Frank S. Hedin*
                                              fhedin@hedinhall.com
                                              David W. Hall*
                                              dhall@hedinhall.com
                                              HEDIN HALL LLP



                                                 10
Case 3:20-cv-00150-RNC Document 1 Filed 02/03/20 Page 11 of 11



                            1395 Brickell Avenue, Suite 1140
                            Miami, Florida 33131
                            Telephone:    + 1 (305) 357-2107
                            Facsimile:    + 1 (305) 200-8801

                            Philip L. Fraietta*
                            pfraietta@bursor.com
                            Joseph I. Marchese*
                            jmarchese@bursor.com
                            BURSOR & FISHER, P.A.
                            888 Seventh Avenue
                            New York, New York 10019
                            Telephone:      + 1 (646) 837-7150
                            Facsimile:      + 1 (212) 989-9163

                            * Pro Hac Vice Application Forthcoming

                            Counsel for Plaintiff and the Putative Class




                              11
